Citation Nr: 1038778	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1996, 
November 2001 to September 2003, and November 2004 to September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
following a November 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
August 2009, the Board issued a decision that, among other 
things, denied the claim for a TDIU.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2010 Joint Motion for Remand (JMR), VA 
and the appellant agreed to vacate and remand the August 2009 
Board decision to the extent that it denied that claim for a 
TDIU.  In June 2010, the Court issued an Order incorporating the 
May 2010 JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As per the May 2010 JMR, the October 2008 VA examiner opined that 
the Veteran's service connected low back disability had an 
adverse effect on some of his usual daily activities.  However, a 
review of the record on appeal fails to reveal a medical opinion 
as to whether the Veteran's service connected disabilities, 
acting alone, precludes him from securing or following a 
substantially gainful occupation or causes him to be unable to 
secure and follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a), (b) (2009) (Emphasis added).  Therefore, as per 
the May 2010 JMR, the Board finds that the appeal must be 
remanded to provide the Veteran with a VA examination to obtain 
an answer to these questions.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).



Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.	The RO should arrange for the Veteran to 
be afforded a VA examination to ascertain 
the impact of his service-connected 
disabilities (i.e., lumbar spine 
disability, bilateral tinnitus, and 
bilateral hearing loss) on his ability to 
obtain and maintain employment.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  After a review of the record on 
appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

a.	Is it at least as likely as not 
that the Veteran's service-
connected disabilities acting 
alone (i.e., without regard to any 
of his nonservice-connected 
disorders) preclude him from 
securing or following a 
substantially gainful occupation? 

b.	Is it at least as likely as not 
that the Veteran's service-
connected disabilities acting 
alone (i.e., without regard to his 
nonservice-connected disorders) 
cause him to be unable to secure 
and follow a substantially gainful 
occupation?

Note:  In providing an answer to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 
   
   All conclusions should be explained in 
detail.  

2.	After undertaking the above development, 
the RO should provide the Veteran and his 
representative with updated Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), notice in accordance with the 
Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

3.	The RO should thereafter readjudicate the 
claim for a TDIU.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence received since the May 
2009 SSOC including the lay 
statements in support of claim the 
Veteran's representative filed 
directly with the Board in August 
2010 without a waiver of RO review, 
and any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response 
before the appeal is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

